DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 as filed 07/14/2020 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2020, 03/27/2021, 03/27/2021, 11/19/2021, 11/19/2021, and 09/11/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial entirety” in claim 7 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of the limb must the piezoelectric be configured to wrap to satisfy the limitation of “substantial entirety.” For the purpose of examination, a “substantial entirety” will be interpreted as more than 50% of the limb. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1) in view of Fraden (US 20100106029 A1).
Regarding Claim 1, Ito discloses a blood pressure measurement device (Abstract) comprising:
a cuff ([0036], belt 21) operative to wrap around a limb of a user (see Fig. 1 and [0036], belt 21 is a band-like member that is worn around the upper left arm and is sometimes referred to by another name such as a band or a cuff);
a bladder ([0060], pressing cuff 401 is configured as a fluid bag) coupled to the cuff ([0060], belt 21 includes an inner cloth 210A an outer cloth 210B, and a pressing cuff 401 is provided between the inner cloth 210A and the outer cloth 210B) and operative to compress the limb of the user when inflated ([0086], pressing cuff 401 is inflated, whereby the upper left arm of the user is compressed);
a pulse wave sensor ([0044], pulse wave sensor) coupled to the cuff ([0044], provided on the belt unit 20…disposed on the inner circumferential surface of the belt unit 2) and operative to:
detect blood flow through the limb of the user and output a signal indicative of the blood flow (as described in [0044], the pulse wave signal acquisition unit is used to acquire a pulse wave signal representing the pulse wave in the arm using the sensor).
a processor ([0062], control unit 501 includes a Central Processing Unit (CPU) 502) coupled with the pulse wave sensor ([0066], control unit 501 acquires, from the energization and voltage detection circuit 363, the detection signal output in a time-series manner as a pulse wave signal. See Fig. 2 also).
However, Ito does not explicitly disclose the pulse wave sensor is a piezoelectric sensor and the processor is operative to filter the signal to isolate sounds corresponding to changes in the blood flow through the limb due to inflation of the bladder; correlate the isolated sounds with a pressure inside the bladder; and determine a blood pressure of the user at least partially based on correlating the isolated sounds with the pressure.
Ito teaches in a separate embodiment that the pulse wave sensor can be a piezoelectric sensor ([0122], the pulse wave sensor includes a piezoelectric element provided on the belt to be in contact with the target measurement site). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave sensor disclosed by Ito as electrodes to include a piezoelectric element to detect changes in pressure resulting from changes in volume of the artery ([0122]). One of ordinary skill in the art recognize that substituting the piezoelectric element for the electrode would be a simple substitution of known elements in the art which would yield only that predictable result of monitoring changes in the artery during blood pressure measurements.
Ito also suggests that the blood pressure measurement can be based on known methods such as the oscillometric method or a Korotkoff method ([0038], blood pressure measurement unit 40 is based on, for example, an oscillometric method or a Korotkoff method). 
Fraden teaches a system for measuring blood pressure ([0003], methods and medical apparatuses for non-invasive monitoring of arterial blood pressure) comprising a processor ([0045], controller 22) operative to: 
filter the signal ([0049], pressure sensor spectrum will contain components related to pressure of the liquid, the pressure oscillations and the Korotkoff sounds. These components can be separated either by hardware or software band-pass filters) to isolate sounds corresponding to changes in the blood flow through the limb due to inflation of the bladder ([0049], third band-pass filter is for passing the higher frequencies of the Korotkoff sound signals); 
correlate the isolated sounds with a pressure inside the bladder ([0051], slowly decaying slope 27 of pressure, causes appearance of both the Korotkoff sounds (bottom portion of FIG. 5) and oscillations 28 of the pressure slope 27. As described in [0048]-[0053] the cuff pressure and sounds signals are recorded together over a series of steps); and 
determine a blood pressure of the user at least partially based on correlating the isolated sounds with the pressure ([00533], systolic 57 and diastolic 58 thresholds can be established either as fixed or floating levels to detect the Korotkoff sound packets 31 and 32 so that the controller 22 can relate them to the systolic 55 and diastolic 56 pressures. The systolic and diastolic blood pressures are determined based on the correlation of the isolated sounds and the pressure in the cuff). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Ito to include the filtering and correlating functions as taught by Fraden to improve accuracy and noise immunity in the measurement (Fraden [0054]).

Regarding Claim 2, Ito further discloses a pressure sensor ([0061], pressure sensor 402), wherein:
the signal is a first signal (this is an identity statement which merely redefines the limitation and is always true);
the pressure sensor is operative to measure the pressure inside the bladder ([0068], pressure sensor 402 detects the pressure in the pressing cuff 401) and output a second signal indicating the pressure ([0068], generates an electric signal representing the cuff pressure) to the processor ([0068], oscillation circuit 405 oscillates on the basis of the electric signal from the pressure sensor 402 and outputs, to the control unit 501, a frequency signal having a frequency corresponding to the electric signal);
the cuff comprises an upper edge (See Fig. 3, the upper edge includes the central end portion 218A of the belt 21) and a lower edge (See Fig. 3, the lower edge includes peripheral end portion 218C of the belt 21);
the pulse wave sensor is positioned between the cuff and the limb ([0044], pulse wave sensor is disposed on the inner circumferential surface of the belt unit 20, so that the pulse wave sensor is in contact with the upper left arm of the user in the attachment state).
Fraden further teaches filtering the first signal to isolate the sounds comprises identifying: a first sound indicative of restriction of the blood flow due to partial collapse of a blood vessel within the limb; and a second sound indicative of stoppage of the blood flow in the blood vessel (The filtered signal of Fraden is used to detect the Korotkoff sounds corresponding to the diastolic and systolic blood pressure. The diastolic blood pressure is the first sound indicative of the partial collapse and the systolic blood pressure is the second sound and is indicative of the collapse of the vessel as is well known in the art).
However, Ito does not explicitly disclose the bladder is positioned between the upper edge and the piezoelectric sensor.
In a separate embodiment, Ito teaches that the pressing cuff for applying pressure to the arm to restrict blood flow during measurement (pressing cuff 401) is providing at in the intermediate portion of the belt while the pulse wave sensor is located in the peripheral end portion of the belt with an additional pressing cuff for maintain sufficient contact between the sensor and the arm  ([0124], pressing cuff is provided at the peripheral end portion 218C of the belt 21. In this case, the pressing cuff 401 is provided in the intermediate portion 218B of the belt 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the bladder and the sensor such that the sensor is below and downstream of the bladder to detect changes in blood flow that are induced by the pressure applied by the bladder. One of ordinary skill in the art would recognize that selecting the exact placement of the bladder and sensor in the cuff would be a mere design choice that would be obvious to make to optimize performance of the device. 

Regarding Claims 3-4, Fraden further teaches applying a first band pass filter having a first frequency range to the signal ([0049], third band-pass filter is for passing the higher frequencies of the Korotkoff sound signals and should have a bandwidth approximately from 10 to 200 Hz); applying a second band pass filter having a second frequency range to the signal ([0049], band-pass filter with a pass band approximately from 0.5 to 20 Hz carves out the pressure oscillations); and 
the first frequency range comprises higher frequency components of the signal than the second frequency range (see above the first range is 10-200 Hz and the second range is .05-20 Hz), wherein: the first frequency range comprises frequency components that correspond to the sounds resulting due to the changes in the blood flow (See above, the 10 – 200 Hz band-pass filter isolates the Korotkoff sounds signals).

Regarding Claim 9, Ito further discloses wherein the sensor is positioned within an interior portion of the cuff ([0060], sensor unit 362 are provided in the inner cloth 210A).

Regarding Claim 10, Ito discloses a  blood pressure measurement device (Abstract), comprising:
a cuff ([0036], belt 21) operative to wrap around a limb of a user (see Fig. 1 and [0036], belt 21 is a band-like member that is worn around the upper left arm and is sometimes referred to by another name such as a band or a cuff);
a bladder ([0060], pressing cuff 401 is configured as a fluid bag) coupled to the cuff ([0060], belt 21 includes an inner cloth 210A an outer cloth 210B, and a pressing cuff 401 is provided between the inner cloth 210A and the outer cloth 210B) and operative to compress the limb of the user when inflated ([0086], pressing cuff 401 is inflated, whereby the upper left arm of the user is compressed);
a pulse wave sensor ([0044], pulse wave sensor) coupled to the cuff ([0044], provided on the belt unit 20…disposed on the inner circumferential surface of the belt unit 2), and operative to detect blood flow through the limb of the user (as described in [0044], the pulse wave signal acquisition unit is used to acquire a pulse wave signal representing the pulse wave in the arm which is caused by the blood flow using the sensor); and
a processor ([0062], control unit 501 includes a Central Processing Unit (CPU) 502) operative to:
receive a signal from the piezoelectric sensor that is indicative of the blood flow through the limb ([0066], control unit 501 acquires, from the energization and voltage detection circuit 363, the detection signal output in a time-series manner as a pulse wave signal. See Fig. 2 also).
However, Ito does not explicitly disclose a piezoelectric sensor and the processor is operative to filter the signal to: identify a first sound that corresponds to a change in the blood flow due to a partial collapse of a blood vessel within the limb; and identify a second sound that corresponds to a stoppage of the blood flow in the blood vessel within the limb; and determine a blood pressure of the user at least partially based on the identified first and second sounds.
Ito teaches in a separate embodiment that the pulse wave sensor can be a piezoelectric sensor ([0122], the pulse wave sensor includes a piezoelectric element provided on the belt to be in contact with the target measurement site). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave sensor disclosed by Ito as electrodes to include a piezoelectric element to detect changes in pressure resulting from changes in volume of the artery ([0122]). One of ordinary skill in the art recognize that substituting the piezoelectric element for the electrode would be a simple substitution of known elements in the art which would yield only that predictable result of monitoring changes in the artery during blood pressure measurements.
The difference between modified Ito and the current claims is the processor performed by the processor. Ito suggests that the blood pressure measurement can be based on known methods such as the oscillometric method or a Korotkoff method ([0038], blood pressure measurement unit 40 is based on, for example, an oscillometric method or a Korotkoff method). 
Fraden teaches a system for measuring blood pressure ([0003], methods and medical apparatuses for non-invasive monitoring of arterial blood pressure) comprising a processor ([0045], controller 22) operative to: filter the signal ([0049], pressure sensor spectrum will contain components related to pressure of the liquid, the pressure oscillations and the Korotkoff sounds. These components can be separated either by hardware or software band-pass filters) to: identify a first sound that corresponds to a change in the blood flow due to a partial collapse of a blood vessel within the limb; and identify a second sound that corresponds to a stoppage of the blood flow in the blood vessel within the limb (The filtered signal of Fraden is used to detect the Korotkoff sounds corresponding to the diastolic and systolic blood pressure. The diastolic blood pressure is the first sound indicative of the partial collapse and the systolic blood pressure is the second sound and is indicative of the collapse of the vessel as is well known in the art); and determine a blood pressure of the user at least partially based on the identified first and second sounds (the diastolic pressure is determined based on the first sound and the systolic pressure is determined based on the second sound as described in [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Ito to include the filtering and correlating functions as taught by Fraden to improve accuracy and noise immunity in the measurement (Fraden [0054]).

Regarding Claim 11, Ito further discloses the cuff comprises an upper edge (See Fig. 3, the upper edge includes the central end portion 218A of the belt 21) and a lower edge (See Fig. 3, the lower edge includes peripheral end portion 218C of the belt 21);
the sensor is operative to wrap around the limb of the user, when the cuff is worn by the user (See Fig. 3, the electrodes 362A-D are operative to wrap at least partially around the limb when the cuff is worn);
the piezoelectric sensor is contained within the cuff ([0044], pulse wave sensor is disposed on the inner circumferential surface of the belt unit 20, so that the pulse wave sensor is in contact with the upper left arm of the user in the attachment state).
However, modified Ito does not teach the piezoelectric sensor is positioned between the bladder and the lower edge.
In a separate embodiment, Ito teaches that the pressing cuff for applying pressure to the arm to restrict blood flow during measurement (pressing cuff 401) is providing at in the intermediate portion of the belt while the pulse wave sensor is located in the peripheral end portion of the belt with an additional pressing cuff for maintain sufficient contact between the sensor and the arm  ([0124], pressing cuff is provided at the peripheral end portion 218C of the belt 21. In this case, the pressing cuff 401 is provided in the intermediate portion 218B of the belt 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the bladder and the sensor such that the sensor is below and downstream of the bladder to detect changes in blood flow that are induced by the pressure applied by the bladder. One of ordinary skill in the art would recognize that selecting the exact placement of the bladder and sensor in the cuff would be a mere design choice that would be obvious to make to optimize performance of the device. 


Regarding Claim 12, Ito further discloses wherein the sensor is positioned between the bladder and the limb when the cuff is worn by the user ([0060], internal electrode group 31 and the sensor unit 362 are provided in the inner cloth 210A such that the internal electrode group 31 and the sensor unit 362 are positioned between the pressing cuff 401 and the upper left arm 70 in the attachment state).

Regarding Claim 14, Ito further discloses wherein:
the signal is a first signal (this is an identity statement which merely redefines the limitation and is always true); and
the blood pressure measurement device, further comprises:
a pump ([0061], pump 403) coupled to the bladder and operative to inflate the bladder ([0067], pump 403 is, for example, a piezoelectric pump and feeds air as a fluid to the pressing cuff 401 through the pipe 408 in order to increase the pressure inside the pressing cuff 40); and
a pressure sensor ([0061], pressure sensor 402) coupled to the bladder ([0068], pressure sensor 402 detects the pressure in the pressing cuff 401) and operative to output a second signal indicative of a pressure within the bladder ([0068], generates an electric signal representing the cuff pressure).

Regarding Claim 15, Ito further discloses wherein the processor is operative to:
receive the second signal from the pressure sensor ([0068], oscillation circuit 405 oscillates on the basis of the electric signal from the pressure sensor 402 and outputs, to the control unit 501, a frequency signal having a frequency corresponding to the electric signal. In this example, the output of the pressure sensor 402 is used for controlling the pressure of the pressing cuff 401 and for calculating a blood pressure value (including a systolic blood pressure and a diastolic blood pressure) using an oscillometric method).
Fraden further teaches the processor is operative determine a first pressure within the cuff that corresponds to identifying the first sound; and determine a second pressure within the cuff that corresponds to identifying the second sound ([0051], two Korotkoff sound packets 31 and 32 can be detected as corresponding to the systolic and diastolic pressures 29 and 30, respectively).

Regarding Claim 16, Fraden teaches wherein the processor is operative to determine the blood pressure of the user from signals corresponding to inflation of the bladder ([0055], The systolic and diastolic pressures can be detected either on the rising or decaying slopes of the cuff pressure). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operative of determining blood pressure as disclosed by Ito to correspond to only data from the inflation of the bladder as taught by Fraden to improve the patient’s comfort by not needing to increase the pressure much higher than the systolic pressure (Fraden [0053]) and to reduce the total time of the measurement. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1)  and Fraden (US 20100106029 A1) as applied to claim 1 above, and further in view of Yamashita (US 20150094602 A1).
Regarding Claim 5, Ito further discloses a pump ([0061], pump 403) operative to inflate the bladder ([0067], pump 403 is, for example, a piezoelectric pump and feeds air as a fluid to the pressing cuff 401 through the pipe 408 in order to increase the pressure inside the pressing cuff 40), wherein: the piezoelectric sensor is operative to detect changes in sounds corresponding to blood flow within a frequency range (the sensor operates to detect changes within the frequency of a normal heart rate). 
However, Ito does not explicitly disclose the pump operates at a frequency that is greater than the frequency range. Ito suggests that the pump is a piezoelectric pump ([0067]). 
Yamashita teaches a blood pressure measurement system ([0002], blood pressure measurement devices) wherein the pump is a piezoelectric pump and operates at a frequency that is greater than the frequency range of the sound of changes in the blood ([0064], because the pulse wave component of a blood pressure is contained in frequencies below about 30 Hz…the driving frequency of the piezoelectric pump (for example, a value near about 20 kHz)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed by Ito to operate at a frequency greater than that of the sound of blood as taught by Yamashita to reduce noise in the system caused by pulsations (Yamashita [0066]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1) , Fraden (US 20100106029 A1), and Yamashita (US 20150094602 A1) as applied to claim 5 above, and further in view of Harrison (GB 2575945 A).
Regarding Claim 6, modified Ito teaches the blood pressure measurement device of claim 5 as described above.
Modified Ito does not explicitly teach wherein the pump is an ultrasonic pump. Harrison teaches a blood pressure measuring system (Abstract, sphygmomanometer) wherein the pump is an ultrasonic pump (P.3, resonant gas pump’s ultrasonic operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed by Ito to be an ultrasonic pump as taught by Harrison to improve patient comfort and with little noise and without vibration (Harrison P.3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1)  and Fraden (US 20100106029 A1) as applied to claim 1 above, and further in view of Matsumura (US 20210127993 A1).
Regarding Claim 7, modified Ito teaches the blood pressure measurement device of claim 1 as described above.
However, modified Ito does not explicitly teach wherein the piezoelectric sensor is operative to wrap around a substantial entirety of the limb. 
Matsumura teaches a blood pressure measuring system (Abstract) wherein the sensor is operative to wrap around a substantial entirety of the limb ([0060], dimensions of the [electrodes] in the longitudinal direction of the belt 21 are equal to an upper limit value (for example, 320 mm) for the upper arm circumferential length). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors disclosed by Ito to be operative to wrap around a substantial entirety of the limb as taught by Matsumura so that for any user who can use the blood pressure measurement device the sensors encircle the entire arm (Matsumura [0060]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1)  and Fraden (US 20100106029 A1) as applied to claim 1 above, and further in view of Ward (US 20200054221 A1).
Regarding Claim 8, modified Ito teaches the blood pressure measurement device of claim 1 as described above.
However, modified Ito does not explicitly teach wherein the piezoelectric sensor is a differential piezoelectric sensor.
Ward teaches a blood pressure measurement system (Abstract) wherein the piezoelectric sensor is a differential piezoelectric sensor ([0080], deformations of the piezoelectric layer 206 induced by pressure from the underlying blood vessel produces a differential voltage output). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave sensor including electrodes as taught by Ito to be differential piezoelectric sensors as taught by Ward to produce a continual detailed record of pressure over time (Ward [0081]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20210169347 A1)  and Fraden (US 20100106029 A1) as applied to claim 10 above, and further in view of Smith (US 20120209129 A1).
Regarding Claim 13, modified Ito teaches the blood pressure measurement device of claim 10 as described above, and Ito further discloses the sensor is contained within a distal portion of the cuff (See Fig. 3, the sensors 362 are disposed in the distal section 218C) and Ito teaches in a separate embodiment the bladder is contained within a proximal portion of the cuff ([0124], the pressing cuff 401 is provided in the intermediate portion 218B of the belt 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the bladder and the sensor such that the sensor is below and downstream of the bladder to detect changes in blood flow that are induced by the pressure applied by the bladder. One of ordinary skill in the art would recognize that selecting the exact placement of the bladder and sensor in the cuff would be a mere design choice that would be obvious to make to optimize performance of the device.
However, modified Ito does not teach the piezoelectric sensor is separated from the bladder by a dampening material that is operative to isolate the piezoelectric sensor from pressure oscillations within the bladder.
Smith teaches a blood pressure measuring system (Abstract) wherein an acoustic sensor is separated from a bladder by a dampening material ([0042], suspension 113 material provides acoustic isolation between the top 103 and bottom 203 surfaces and the acoustic sensor 111. See Fig. 3, the sensor 111 is separated from the bladder 301 by the suspension 113… Materials to form the suspension 113 may include but are not limited to woven polyester and rubber, woven elastic fabrics, formed elastics or latex-free elastics) that is operative to isolate the piezoelectric sensor from pressure oscillations within the bladder ([0042], provides acoustic isolation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by Ito to include a dampening material between the sensor and the bladder as taught by Smith to provide acoustic isolation (Smith [0042]) to increase accuracy of the measurement by limiting noise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20170290519 A1) in view of Ogawa (US 20210251499 A1) and Sawanoi (US 20120136262 A1).
Regarding Claim 17, Zhou discloses a method for measuring blood pressure of a user (Abstract, a blood pressure measuring apparatus), the method comprising:
inflating a bladder of a cuff to increase a pressure within the bladder to compress a blood vessel of the user ([0096], In use, as an ordinary electronic sphygmomanometer, the sphygmomanometer of this embodiment is started just by pushing a button, and the sphygmomanometer automatically inflates or deflates the cuffed air bladder, and records the measured data simultaneously);
detecting changes in blood flow through the blood vessel, the changes corresponding to collapse of the blood vessel ([0080], collection…audio signals. The audio signal detects the changes in the blood flow as can be seen in Fig. 8 corresponding to the collapse of the blood vessel as the pressure is changed);
outputting a first signal indicative of the changes in the blood flow ([0044], audio collection module is used for collecting the sound at the measured site (the step above) and outputting an audio signal (which is indicative of the changes in blood flow));
detecting, using a pressure sensors, the pressure within the bladder ([0044], sensing module is used for sensing the pressure at a measured site. In [0079], the pressure sensor of the access component 1 will sense the pressure in the air tube and output a pressure signal);
outputting a second signal indicative of the pressure ([0044], outputting a pressure signal); and
filtering the first signal ([0079], a conversion module for pre-processing the audio signal may also be added at the output end of the microphone 2, such as performing the processing like signal amplification, noise reduction, digital-to-analogue conversion and filtering) to:
identify a first sound that corresponds to a change in blood flow through the blood vessel due to partial collapse of the blood vessel (as seen in Fig. 8 and described in [0091], from the filtered signal, a first sound corresponding to the partial collapse of the blood vessel can be identified and is denoted “B” and is the diastolic pressure); and
identify a second sound that corresponds to a stoppage of blood flow in the blood vessel (as seen in Fig. 8 and described in [0091], from the filtered signal, a second sound corresponding to the stoppage of blood flow can be identified and is denoted “A” and is the systolic pressure);
operating a processor ([0087], the main processor) to:
receive the first and second signals ([0087], processing the pressure signal and the audio signal transmitted by the pressure sensing module and the audio collection module respectively).
determine, using the first and second signals, a first pressure in the bladder corresponding to an occurrence of the first sound; determine, using the first and second signals, a second pressure in the bladder corresponding to an occurrence of the second sound ([0091], blood pressure values calculated by the main processor according to the auscultatory method. See Fig. 8, it should be obvious that the auscultatory method identifies the diastolic and systolic blood pressures based on the appears of the Korotkoff sounds (the first signal) and the corresponding applied pressure (the second signal) which are depicted in Fig. 8).
However, Zhou does not explicitly disclose using a piezoelectric sensor and operating the processor to estimate a blood pressure of the user using the first pressure and the second pressure.
Ogawa teaches a blood pressure measuring system (Abstract) wherein a microphone is a piezoelectric sensor ([0029], use of a piezoelectric microphone is especially preferred). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone used detect the blood flow as disclosed by Zhou to be a piezoelectric sensor as taught by Ogawa to accurately collect a biological sound in a further lower frequency band (Ogawa [0029]). 
Sawanoi teaches a method of determining blood pressure (Abstract) comprising operating a processor ([0037], a central processing unit (CPU)) to estimate a blood pressure of the user using the first pressure and the second pressure ([0051], The estimated average blood pressure can be calculated by the following Formula 1 from the estimated systolic pressure and the estimated diastolic pressure). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of estimating an average blood pressure based on the diastolic and systolic blood pressures as taught by Sawanoi to the method of determining a diastolic and systolic blood pressure using a processor as disclosed by Zhou would yield only the predictable result of generating additional data using known methods.

Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20170290519 A1), Ogawa (US 20210251499 A1), and Sawanoi (US 20120136262 A1) as applied to claim 17 above, and further in view of Fraden (US 20100106029 A1).
Regarding Claim 18, modified Zhou teaches the method of claim 17 as described above.
However, modified Zhou does not explicitly teach wherein filtering the first signal comprises: using a first band pass filter to isolate portions of the first signal falling within a first frequency band corresponding to changes in sound of the blood flow; and using a second band pass filter to isolate portions of the first signal falling within a second frequency band corresponding to changes in the pressure within the bladder.
Zhou suggests that the blood pressures can be determined with the auscultatory method and/or the oscillometric method ([0038]). 
Fraden teaches a method of measuring blood pressure ([0003], methods and medical apparatuses for non-invasive monitoring of arterial blood pressure) comprising using a first band pass filter to isolate portions of the first signal falling within a first frequency band corresponding to changes in sound of the blood flow ([0049], third band-pass filter is for passing the higher frequencies of the Korotkoff sound signals and should have a bandwidth approximately from 10 to 200 Hz); and using a second band pass filter to isolate portions of the first signal falling within a second frequency band corresponding to changes in the pressure within the bladder ([0049], A band-pass filter with a pass band approximately from 0.5 to 20 Hz carves out the pressure oscillations).
It would have been obvious to one having ordinary skill in the art to modify the filtering disclose by Zhou to include using two bandpass filters as taught by Fraden to separate the components before additional processing (Fraden [0049]).   

Regarding Claim 19, Fraden further teaches wherein: the portions of the first signal falling within the first frequency band are used to determine systolic and diastolic blood pressure of the user ([0009], Systolic pressure is indicated when Korotkoff sounds disappear as the cuff is inflated above the highest pressures exerted by the heart onto the arterial walls. Diastolic pressure is indicated when the Korotkoff sounds first appear when the cuff pressure is elevated above the atmospheric pressure. As described above, the Korotkoff sound signals are isolated using the first frequency range); and
the portions of the first signal falling within the second frequency band are used to determine a mean blood pressure of the user ([0008], the mean blood pressure value is the mean of the cuff pressure that corresponds in time to the peak of the envelope of the pressure oscillations. AS described above, the pressure oscillations are from isolated using the second frequency range).
One of ordinary skill in the art would recognize that applying the known technique of isolating specific signals using band-pass filters and then using those isolated signals to determine blood pressure values as taught by Fraden to the system including filter signals for estimating blood pressure as disclosed by Zhou would yield only the predictable result of allowing the blood pressure values to be determined accurately using known methods. 

Regarding Claim 20, Fraden further teaches wherein inflating the bladder comprises inflating the bladder until the second sound is identified ([0055], The systolic and diastolic pressures can be detected either on the rising or decaying slopes of the cuff pressure). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining blood pressure as disclosed by Zhou to inflate the bladder until the second sound is detected as taught by Fraden to improve the patient’s comfort by not needing to increase the pressure much higher than the systolic pressure (Fraden [0053]) and to reduce the total time of the measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791